      Case MDL No. 2986 Document 1 Filed 01/07/21 Page 1 of 22




                                        BEFORE THE
              JUDICIAL PANEL ON MULTIDISTRICT LITIGATION
             -----------------------------------------------------------------------

    UNITED STATES DISTRICT COURT EASTERN DISTRICT OF NEW YORK

   BAY PARK CENTER FOR NURSING & REHABILITATION LLC et al.
                            Plaintiffs,

                                               -v-

                                  BENT PHILIPSON, et al
                                      Defendants.

                                  Case No. 2:20-cv-06291
            --------------------------------------------------------------------------

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK


   BROAD COVERAGE SERVICE, INC., and DYNAMIC CLAIM SERVICES, INC.,
                             Plaintiffs,

                                               v.

   ORISKA INSURANCE COMPANY and RASHBI MANAGEMENT, INC.,
                          Defendants

                                Case No. 1:20-cv-11108
         ---------------------------------------------------------------------------
    UNITED STATES DISTRICT COURT EASTERN DISTRICT OF NEW YORK

      ALBERT E. PERCY AND PERCY JOBS AND CAREERS CORPORATION
                              Plaintiffs,

                                               -v-

                    ORISKA CORP GENERAL CONTRACTING
                                Defendants.

                         Case No. 1:20-cv-06131-NGG-CLP
           --------------------------------------------------------------------

                                      MDL: Case No.




                                                     1
            Case MDL No. 2986 Document 1 Filed 01/07/21 Page 2 of 22




    NOTICE OF MOTION FOR THE TRANSFER OF RELATED ACTIONS IN THE
  EASTERN DISTRICT, and SOUTHERN DISTRICT OF NEW YORK (and additional
 cases to be added from the Eastern, Southern, Northern and Western Districts of New
    York by supplement to this Application) FOR COORDINATED PROCEEDINGS
                           PURSUANT TO 28 U.S.C. § 1407


       PLEASE TAKE NOTICE that upon the annexed memorandum of law; and all of

the pleadings and proceedings had herein, James M Kernan will move this court pursuant

to 28 U.S.C. § 1407, returnable on May 27, 2021 at 10:00 AM or as soon thereafter as

counsel can be heard for coordinated or consolidated pretrial proceedings before a Judge

assigned from the Eastern District of New York.

                                        James M. Kernan, Esq.
                                        KERNAN PROFESSIONAL GROUP, LLP

                                        s/___________________________
                                        By: s/James M. Kernan
                                        Bar Roll No. JK1242
                                        Office and Post Office Address
                                        26 Broadway, 19th Floor
                                        New York, New York 10004
                                        Telephone: (212)986-3196
                                        Facsimile: (212)656-1213
                                        Email: jkernan@kernanllp.com


To:

Via First Class Mail

Clerk of Courts

Clerk of Court                                         Clerk of Court
Eastern District of New York                           Southern District of New York
United States District Court                           Thurgood Marshall
225 Cadman Plaza E                                     United States Courthouse
Brooklyn, NY 11201                                     40 Foley Square
                                                       New York, NY 10007

EDNY Case No. 2:20-cv-06291-GRB-AKT Bay Park Center for Nursing & Rehabilitation LLC
et. al. v. Philipson et al;


                                              2
            Case MDL No. 2986 Document 1 Filed 01/07/21 Page 3 of 22




Noticed via First Class Mail

Employer Defendants (no attorney representation):

Bay Park Center for Nursing and Rehabilitation LLC 801 Co-op City Blvd Bronx, NY 10475

Brookhaven Rehabilitation And Health Care Center, Llc 250 Beach 17th Street Far Rockaway,
NY 11691

BNH Beach 17th St. LLC 250 Beach 17th Street Far Rockaway, NY 11691

Eastchester Rehabilitation and Health Care Center, LLC 2700 Eastchester Road Bronx, NY
10469

Golden Gate Rehabilitation and Health Care Center LLC 191 Bradley Avenue Staten Island, NY
10314

North Sea Associates, LLC 64 County Road 39 Southampton, NY 11968

Nassau Operating Company, LLC 1 Greenwich Street Hempstead, NY 11550

NEW SURFSIDE NURSING HOME 22-41 New Haven Avenue Far Rockaway, NY 11691

Park Avenue Operating Company, LLC 425 National Boulevard Long Beach, NY 11561

Bayview Manor LLC One Long Beach Road Island Park, NY 11558

Willoughby Rehabilitation & Health CareCenter LLC 660 Louisiana Avenue Brooklyn, NY
11239

Throgs Neck Operating Company, LLC 707 Throgs Neck Expressway Bronx, NY 10465

Townhouse Operating Company, LLC 755 Hempstead Turnpike Uniondale, NY 11553

All American School Bus Corp 1108 30th Ave, Queens, NY 11102

Allstate Administrators, LLC d/b/a Allstate ASO 462 Ocean Parkway, Brooklyn, NY 11218

Amerifalls, LLC D/B/A Niagara Rehabilitation and Nursing Center, 822 Cedar Avenue, Niagara
Falls, NY 14301

Assistcare Home Health Services, LLC d/b/a Preferred Home Care of New York , 1267 57th St
#1P, Brooklyn, NY 11219

Atlanticare Management LLC d/b/a Putnam Ridge, 46 Mount EBO Road North, Brewster, NY
10509


                                                    3
            Case MDL No. 2986 Document 1 Filed 01/07/21 Page 4 of 22




Avalon Gardens Rehabilitation & Health Care Center, LLC d/b/a Brookside Multicare Nursing
Center and

Optima Care Smithtown, LLC, 7 Route 25A, Smithtown, NY11787.

B&B Management LLC , 1624 Webster Ave, The Bronx, NY 10457

Bay Park Center for Nursing & Rehabilitation LLC, 3015 West 29th Street, Brooklyn, NY 11224

Bayview Rest Home, LLC d/b/a Bayview Home for Adults, 143 E Main Street, Babylon, NY
11702

Besure Home Health Services, Inc. 736 Allerton Ave, The Bronx, NY 10467

Birchwood Suites Realty LLC d/b/a Birchwood Rest Home, 423 Clay Pitts Rd., East Northport,
NY 11731

Blue Star Staffing, LLC , 1463 66th Street, Brooklyn, NY 1121

Caring Companion Services, Inc 2431 Healy Avenue, Far Rockaway, NY 11691

Caring Professionals, Inc. 70-20 Austin Street, Suite 135, Forest Hills, NY 11375

Cayuga Ridge, LLC d/b/a Cayuga Ridge Extended, 1229 Trumansburg Road, Ithaca, NY 14850.

Clear Choice Medical PC , 309 Rutledge St Ste 2B , Brooklyn NY 11211

Cold Spring Acquisition, LLC, 378 Syosset-Woodbury Road, Woodbury, NY 11797;

Comfort Loving Care, Inc. , 10 Nesher Court, Monsey, NY 10952

Comprehensive at Dunkirk LLC D/B/A Symphony Living at Dunkirk, 319 Washington Ave,
Dunkirk, NY, 14048

Comprehensive at Lancaster LLC D/B/A Symphony Manor at Lancaster , 5539 Broadway,
Lancaster, NY 14086

Comprehensive at Orleans LLC (“Comp Orleans”) , 14012 Route 31, Albion, NY 14411

Comprehensive at Orleans- Payroll LLC , 14012 Route 31, Albion, NY 14411

Comprehensive at Williamsville LLC (“Comp Williamsville”) , 147 Reist Street, Williamsville,
NY 14221

Comprehensive at Williamsville-Payroll LLC , 147 Reist Street, Williamsville, NY 14221



                                                   4
            Case MDL No. 2986 Document 1 Filed 01/07/21 Page 5 of 22




Comprehensive Cleaning Corp. D/B/A Comprehensive Cleaning Company, , 18 Chester
Avenue, Brooklyn NY 11218

Curis Medical Staffing, LLC D/B/A Curis Medical Staffing, LLC , 121 State St, Albany, NY,
12207

Diamond Hill Operator LLC D/B/A Diamond Hill Nursing and Rehabilitation Center , 100 New
Turnpike Rd, Troy, NY 12182

Eagle Home Care LLC D/B/A Eagle Home Care LLC , 3048 Brighton 1st St, Brooklyn, NY
11235

Elcor Management, LLC , 48 Colonial Dr, Horseheads, NY 14845

Elcor Operating Company, LLC (“Elcor”) , 48 Colonial Drive, Horseheads, NY 14845.

Expert Care Staffing, LLC , 144-12 75th Ave, Flushing New York 11367

Fair Management Consulting Company, LLC D/B/A Fair Management Consulting Co. , 2107
Ditmas Avenue, Brooklyn, NY 11226

Garden Care Center, Inc (“Garden Care”), , 135 Franklin Avenue, Franklin Square, NY 11010.

Garden Home Care LLC , 3456 Delaware Ave , Buffalo NY 14217

Golden Living Centers, LLC , 193 South Union Road; Williamsville, NY 14221

Greater New York Home Care, Inc 6321 New Utrecht Ave., 2nd Fl, Brooklyn, NY 11219

Greater New York Home Care, LLC D/B/A Greater New York Services Inc., 1461-64Th Street,
Brooklyn NY 11219.

Greenbriar Adult Home, LLC D/B/A Greenbriar Home for Adults , 26 Old Rte 82, Millbrook,
NY 12545

Harry's Nurses Registry, Inc. 88-25 163rd St, Jamaica, NY 11432

HCS Certified Home Care Ny, Inc. D/B/A Girling Home Care of Ny, Inc. 118A Battery Ave,
Brooklyn, NY 11209

HCS Home Care of Westchester D/B/A A&J Home Care, Inc. & Careseekers , 280 N Bedford
Rd #204, Mt Kisco, NY 10549

Heart to Heart Home Care D/B/A Mrs. Mary's Place HCS, Inc. , 395 Pearl Street, Brooklyn NY
11201



                                                 5
            Case MDL No. 2986 Document 1 Filed 01/07/21 Page 6 of 22




Heart to Heart Management LLC , 227 Empire Blvd., Brooklyn NY 11225

Highgate LTC Management LLC D/B/A Northwoods Rehabilitation & Extended Care - Cortland
, 28 Kellogg Road Cortland, NY 13045

Highgate LTC Management LLC D/B/A Northwoods Rehabilitation & Extended Care - Hilltop ,
1805 Providence Avenue, Niskayuna, NY 12309

Highgate LTC Management LLC D/B/A Northwoods Rehabilitation & Extended Care -
Rosewood 284 Troy Road, Rensselaer, NY 12144

Highgate LTC Management LLC D/B/A Northwoods Rehabilitation & Extended Care - Troy ,
100 New Turnpike Road, Troy, NY 12182

Highgate LTC Management, LLC d/b/a Northwoods Rehabilitation & Extended Care – d/b/a
Northwoods Rehabilitation & Extended Care 7 Keeler St, Moravia, NY 13118

Home Attendant Service of Hyde Park, Inc. , 1273 53rd St, Brooklyn, NY 11219

Home Health Care Services Of New York Inc D/B/A HCS Home Care , 1989 Coney Island
Ave, Brooklyn, NY 11223

Hudson Pointe Acquisition LLC D/B/A Hudson Pointe At Riverdale Center for Nursing &
Rehabilitation , 3220 Henry Hudson Pkwy, The Bronx, NY 10463

Kingsbridge Heights Receiver, LLC , 32 East 57th Street, 10th Floor, New York New York
10022

Laconia Nursing Home, Inc. (“Laconia”) , 1050 E. 230th Street, Bronx, NY 10466.

Little Neck Care Center, LLC (“Little Neck Care”), , 260-19 Nassau Boulevard, Little Neck,
NY 11362.

Little Neck Nursing Home LLC (“Little Neck”), , 260-19 Nassau Boulevard, Little Neck, NY
11362.

Magna Management, LLC , 40 Wall St, New York, NY 10005

MB Consultants, Ltd D/B/A Murray's Chicken , 5190 S Fallsburg Main, South Fallsburg, NY
12779

MB Food Processing, Inc. , 5190 S Fallsburg Main St, South Fallsburg, NY 12779

Monsey Family Drugstore LLC , 108 B Rt 59 Monsey, NY 10952

Morans Rest Home LLC , 1741 State Route 32, Modena, NY 12548

                                                 6
            Case MDL No. 2986 Document 1 Filed 01/07/21 Page 7 of 22




NAE Edison, LLC D/B/A Edison Home Health Care, LLC , 946 McDonald Ave, Brooklyn, NY
11218

New Carlton Rehab & Nursing Center LLC, 405 Carlton Avenue, Brooklyn, NY 11238.

Niskayuna Operating Co., LLC d/b/a Pathways Nursing & Rehabilitation Center, 1805
Providence Avenue, Niskayuna, NY 12309.

NMC Acquisition, LLC d/b/a Nathan Miller Center for Nursing Care , 37 Dekalb Avenue,
White Plaints NY 10605.

Norwich Operating Co., LLC d/b/a Norwich Rehabilitation and Nursing Center , 88 Calvary
Drive, Norwich, NY 13815.

Omega Care Services, Inc. D/B/A Living Waters Home Care Agency , 32 E Kingsbridge Road,
Suite 2E, Bronx, NY 10468

Optima Care Smithtown LLC D/B/A Brookside Multicare Nursing Center F/K/A Avalon
Gardens Rehabilitation and Health Care Center, LLC 7 Route 25A, Smithtown, NY 11787

Palffy Group, LLC, 755 East Monroe Street, Little Falls, NY 13365

Parkview Care and Rehabilitation Center, Inc (“Parkview”), 5353 Merrick Road, Massapequa,
NY 11758.

Pharney Group, LLC, 20 Wood Court, Tarrytown, NY 10591.

Premier Rehab Solutions, LLC d/b/a Sunharbor Manor , 255Warner Avenue, Roslyn Heights,
NY 11577

Prokeep Inc. , 199 Lee Avenue, Suite 950, Brooklyn NY, 11211

Ramapo Manor Nursing Center, Inc. , 30 Cragmere Rd., Airmont, NY 10901

Receiver Services, LLC D/B/A Harbour Health Multicare Center for The Living , 1205
Delaware Ave., Erie, Buffalo, NY, 14209

Rosewood Care, LLC d/b/a Rosewood Rehabilitation and Nursing Center , 284 Troy Road,
Rensselaer, NY 12144.

Rosewood D/B/A Northwoods Rehabilitation & Extended Care – Troy , 100 New Turnpike Rd,
Troy New York, 12182

Ross Health Care Center, Inc. is a Corporation duly formed under the laws of the State of New
York with offices and principal place of business at 839 Suffolk Avenue, Brentwood, NY 11717;

                                                 7
            Case MDL No. 2986 Document 1 Filed 01/07/21 Page 8 of 22




Sanford Home for Adults, LLC , 14040 Sanford Ave, Queens, NY 11355
SC & BP Services, Inc. D/B/A Sc & Bp Services, Inc. , 1055 63rd Street, Brooklyn NY 11219

Sentosa Care, LLC 100 Daniel Drive, Webster, NY 14580

Shorefront Operating, LLC d/b/a Seagate Rehabilitation & Healthcare Center, 3015 W 29th St,
Brooklyn, NY 11224.

Stat Portable X-Ray, Inc. , 21118 Union Turnpike, Oakland Gardens, NY 11364

Sunharbor Acquisition I, LLC d/b/a Sunharbor Acquisition, LLC, 255 Warner Avenue, Roslyn
Heights, NY 11577

TCPRNC LLC d/b/a The Plaza Rehab & Nursing, 100 West Kingsbridge Road, Bronx, NY
10468

Troy Operating Center, LLC d/b/a Diamond Hill Nursing and Rehabilitation Center , 100 New
Turnpike Road, Troy, NY 12182.

Upstate Dairy Farms, Inc. , 54 Walworth St, Brooklyn, NY 11205

West Lawrence Care Center Inc. d/b/a West Lawrence Care Center, LLC, 1410 Seagirt Blvd.,
Far Rockaway, NY 11691

White Plains Center for Nursing, LLC, 220 West Post Road, White Plains, NY10606

Woodmere Dialysis, LLC , The Five Towns Premier Nursing Home and Rehabilitation Center,
1050 Central Ave, Woodmere, NY 11598

Woodmere Rehabilitation and Health Care Center, Inc. d/b/a Five Towns Premier Rehabilitation
and Nursing, 1050 Central Avenue, Woodmere, NY 11598

Owner Operator Defendants (No attorney representation)
Aaron Becher with a last known address of 355 Broadway, Lawrence, NY 11598
Aaron Unger with a last known address of 14744 76th Ave, Flushing, NY 11376
Agnes Arnestein, 220 West Post Road, White Plains, NY10606
Alan Chopp with a last known address of 5401 Collins Ave #635 Miami Beach FL 33140
Alan Kessler with a last known address of 129 Prospect Avenue, Cedarhurst, NY 11516
Allen Kass with a last known address of 131 Hickory Kingdom Rd, Bedford, NY 10506
Andrew Freundlich with a last known address of 52 Elmwood Pl Short Hills, NJ 07078
Anne Gottleib with a last known address of 1462 East 27th Street, Brooklyn, NY 11210
Anthony Bacchi with a last known address of 99 Golden Hill Drive, Kingston, NY 12401
Arnold Klapper with a last known address of 2311 Olean Street, Brooklyn, NY 11210
Barry Leistner, 3015 West 29th Street, Brooklyn, NY 11224
Ben Landa with a last known address of 182 Briarwood Crossing, Lawrence, NY 11559

                                                 8
           Case MDL No. 2986 Document 1 Filed 01/07/21 Page 9 of 22




Benjamin Farbenblum with a last known address of 147 Avenue O, 1st Floor, Brooklyn NY
11204
Benjamin Fishoff with a last known address of 240 Viola Road, Monsey NY 10952
Bent Philipson with a last known address of 22 Pleasant Ridge Road, Spring Valley, NY 10977
Berish Rubenstein with a last known address of 951 Broadway, Woodmere, NY 11598
Chana Lerner with a last known address of 1020 Ocean Parkway, Brooklyn, NY 11230
David Bloom with a last known address of 136 Beach 117th St Apt 513, Rockaway Park NY
11694
David Freid with a last known address of 2510 Avenue K, 1st Floor, First Door, Brooklyn NY
11210
David Hoffman with a last known address of 233 E 69TH ST, New York NY 10021
David Jones with a last known address of 4 Cedar St, Massapequa, NY 11758
Deborah Philipson with a last known address of 22 Pleasant Ridge Road, Spring Valley, NY
10977
Diana R. Koehler, 3015 West 29th Street, Brooklyn, NY 11224
Eli Greenspan with a last known address of 11 Virginia Avenue, Clifton, NY 07012
Eric Kalt, 3015 West 29th Street, Brooklyn, NY 11224
Esther Farkovits with a last known address of 37 Mesier Avenue, Wappinger Falls, NY 12508
Gabor Adler with a last known address of 7 Balint Dr Apt 323, Yonkers NY 10710
Gabriel Mordechey, 250 Beach 17th Street, Far Rockaway NY 11691
George Adler, 1 Greenwich Street Hempstead, NY 11550
George Klein with a last known address of 2824 Clubhouse Rd, Merrick NY 11566
Girshas Minster, 1 Greenwich Street Hempstead, NY 11550
Helen Webster with a last known address of 1840 58th Street, Brooklyn NY 11204
Henry Shayovitz, 3015 West 29th Street, Brooklyn, NY 11224
Hindy Sirkis with a last known address of 5814 17th Ave, Brooklyn, NY 11204
Howard Belford with a last known address of 3015 West 29th Street, Brooklyn NY 11224
Howard Krant, 5353 Merrick Road Massapequa, NY 11758
Ira Cammeyer, 1 Greenwich Street Hempstead, NY 11550
Irina Kostesky, 1 Greenwich Street Hempstead, NY 11550
Irwin Peckman with a last known address of 3015 West 29th Street, Brooklyn NY 11224
Israel Pollack with a last known address of 25 Calvert Drive, Unit 1, Monsey NY 10952
Jack Janklowitz with a last known address of 1353 47th Street, Brooklyn, NY 11219
Jacob Pollack with a last known address of 25 Calvert Drive, Unit 1, Monsey NY 10952
Johanan Hirsch with a last known address of 1714 60th Street, Middle Door, Brooklyn NY
11204
Jeffrey Goldstein, 3015 West 29th Street, Brooklyn, NY 11224
Jeffrey Vogel, 3015 West 29th Street, Brooklyn, NY 11224
Joel Greenberg, 3015 West 29th Street, Brooklyn, NY 11224
Jordan Fensterman with a last known address of 3 Dakota Drive, Lake Success NY 11042
Judith Jones, 5353 Merrick Road Massapequa, NY 11758Kenneth Tessler with a last known
address of 2214 Avenue I Brooklyn, NY 11210
Larry Klein, 3015 West 29th Street, Brooklyn, NY 11224.
Laurie Netzer, 3015 West 29th Street, Brooklyn, NY 11224.
Lawrence Reichenberger, 3015 West 29th Street, Brooklyn, NY 11224.
Leonard Janklowicz with a last known address of 1353 47th Street, Brooklyn, NY 11219

                                                 9
           Case MDL No. 2986 Document 1 Filed 01/07/21 Page 10 of 22




Leopold Hirsch with a last known address of 551 Fifth Avenue, Suite 2500, New York, NY
10176
Leslie Shafrank, 755 Hempstead Turnpike, Uniondale, NY 11553Lorraine Takesky, address
unknown
Louis Gellis, 3015 West 29th Street, Brooklyn, NY 11224
Lori Fensterman with a last known address of 3 Dakota Drive, Lake Success NY 11042
Malky Saffran, 121 Franklin Place Woodmere, NY 11598
Mark Zaffrin, 3015 West 29th Street, Brooklyn, NY 11224
Martin Farbeblum with a last known address of 495 Pinehurst Court, Roslyn NY 11576
Martin Kass with a last known address of 2061 58th Street, Brooklyn NY 11204
Matthew Barbara, 1 Greenwich Street Hempstead, NY 11550
Mayer Rispler, 755 Hempstead Turnpike, Uniondale, NY 11553
Michael Levitan, 3015 West 29th Street, Brooklyn, NY 11224
Michael Pruzansky, 64 County Road 39 Southampton, NY 11968
Mayer Fischl with a last known address of 2 Sienna Way, Lakewood NJ 08701
Michael Farbenblum with a last known address of 495 Pinehurst Court, Roslyn NY 11576
Michael Weiss, 3015 West 29th Street, Brooklyn, NY 11224
Milton Ostreicher, 250 Beach 17th Street, Far Rockaway NY 11691
Miriam Karpf, 5353 Merrick Road Massapequa, NY 11758
Moshe Sirkis, 220 West Post Road, White Plains, NY10606
Nat Sherman, 220 West Post Road, White Plains, NY10606
Neil Einhorn, 3015 West 29th Street, Brooklyn, NY 11224.
Niklos Gottlieb, 121 Franklin Place Woodmere, NY 11598
Patrick Formato, 3015 West 29th Street, Brooklyn, NY 11224
Paul Barbara, 3015 West 29th Street, Brooklyn, NY 11224
Philip Buchsbaum, 121 Franklin Place Woodmere, NY 11598
Michael Schwartz with a last known address of 51 Villas Circle, Melville, NY 11747
Pinchos Hoffman with a last known address of 70-35 Vleigh Place, Flushing NY 11367
Regina Weinstock with a last known address of 28 Burton Avenue, Woodmere, NY 11498
Renee Pollak, 121 Franklin Place Woodmere, NY 11598
Rich Levitan, 121 Franklin Place Woodmere, NY 11598
Richard Busell with a last known address of 725 Equestrian Way, Westbury, NY 11590
Rivky Goldberger, 250 Beach 17th Street, Far Rockaway NY 11691
Robert Wolf,250 Beach 17th Street, Far Rockaway NY 11691
Robert Bleier, 22-41 New Haven Avenue, Far Rockaway, NY 11691
Robert Fensterman, 3015 West 29th Street, Brooklyn, NY 11224
Robert Kolman, 121 Franklin Place Woodmere, NY 11598
Robert Pines, address unknown, is an owner of Baypark 3015 West 29th Street, Brooklyn, NY
11224
Robyn Weiss, 3015 West 29th Street, Brooklyn, NY 11224.Ronald Stern with a last known
address of 6 Donde Lane, East Northport NY 11720
Ruth Hirsch with a last known address of 20 Briarwood Lane, Suffern, NY 10901
Shelley Katz with a last known address of 2061 58th Street, Brooklyn NY 11204
Shelly Nakdimen with a last known address of 7 Carlton Lane, Monsey NY 10952
Samuel Ferrara, address unknown, is an owner of Baypark 3015 West 29th Street, Brooklyn, NY
11224

                                                10
           Case MDL No. 2986 Document 1 Filed 01/07/21 Page 11 of 22




Scott Bialick, 250 Beach 17th Street, Far Rockaway NY 11691
Scott Einiger, 3015 West 29th Street, Brooklyn, NY 11224
Sharyn Mukamal, 3015 West 29th Street, Brooklyn, NY 11224
Sherman Vogel, 3015 West 29th Street, Brooklyn, NY 11224
Sigmund Freundlich, 3015 West 29th Street, Brooklyn, NY 11224
Solomon Eidlisz, 250 Beach 17th Street, Far Rockaway NY 11691
Staci Fensterman, 3015 West 29th Street, Brooklyn, NY 11224
Steven Brown, 3015 West 29th Street, Brooklyn, NY 11224
Steven Greenstein, 3015 West 29th Street, Brooklyn, NY 11224
Steven J Eisman, 3015 West 29th Street, Brooklyn, NY 11224
Theodore Pollak, 250 Beach 17th Street, Far Rockaway NY 11691
Toby Weinberger, 250 Beach 17th Street, Far Rockaway NY 11691
Teddy Lichtscein with a last known address of 12 Mark Drive, Spring Valley, NY 10977
William Korn with a last known address of 4706 Beach 47th Street, 1st Floor, Brooklyn NY
11224
Yechiel Landa with a last known address of 182 Briarwood Crossing, Lawrence, NY 11559

Prohibited Transaction Defendants (No attorney representation)
Allstate Administrators, LLC d/b/a Allstate ASO, 462 Ocean Parkway, Brooklyn, NY 11218.
Baker, Gary, address unknown
Broad Coverage Services, Inc. 6 Kaser Terrace PO Box 146 Monsey, NY 10952
Cullen and Dykman, 80 State Street Suite 900 Albany, NY 12207
Whiteman Osterman & Hanna, One Commerce Plaza, 99 Washington Avenue, Albany, NY
12260
Camilleri, Michael, 55 NE 5th Avenue, Suite 502, Boca Raton, FL 33432
Dynamic Claim Services, Inc PO Box 146 Monsey, NY 10952
Eagle North, LLC 202 Caton Ave, Brooklyn, NY 11218
Eisdenbach, Wolf 41 Lynch Street, Unit: 3, Brooklyn, NY 11206
Grandview Brokerage 1613 52nd Street Brooklyn, NY 11204
Halpern, Jon 120 W 45th Street, Suite 2405, New York, NY 10036
Hirsch, Chaim, 727 Bedford Ave, Brooklyn, NY 11205
Landa, Ben, 1337 East 7th Street, Brooklyn, NY 11230
Lipsius, Ira 80-02 Kew Gardens Road, Suite 1030, Kew Gardens, NY 11415
Lipsium Benheim, 80-02 Kew Gardens Road, Suite 1030, Kew Gardens, NY 11415
Muller, Isaac 6 Kaser Terrace, PO Box 146, Monsey, NY 10952
Philipson Family Trust, 68 Highview Road, Monsey NY 10952
Schlesinger, Samuel 415 Avenue F, Brooklyn, NY 11218
Schremer,Michael 1613 52nd Street Brooklyn, NY 11204
Schwartzman, Martin, 75-26 Bell Blvd. 5D, Bayside, New York 11364
Schweimmer, Michael, 1471 56th Street, Brooklyn, NY 11219
Spencer Street Realty, 218 Spencer St, Brooklyn, NY 11204
Standard and Preferred Insurance Insurance Company 80-02 Kew Gardens Road, Kew Gardens,
NY11415
Stern, Joseph, 1156 45th Street, Brooklyn, NY 11219
The Berkshire Group. Inc., 462 Ocean Parkway 11218
The Pitterman Family Trust 1689 49th St Brooklyn, NY 11204

                                                11
           Case MDL No. 2986 Document 1 Filed 01/07/21 Page 12 of 22




The Schlesinger Family Trust, 415 Avenue F, Brooklyn NY 11218
Vilardi, Stella M., 51 Woodland Ave, Rockville, NY 11570
Weber, Israel, 1164 59th St, Brooklyn, NY
Weitzner, Raphael A.134 Broadway, Brooklyn, NY 11249
Ziegelman, Israel 200 Wallabout Street, Apt 6B, Brooklyn 11206.

State Officer Defendants (no attorney appearance, also serving the NYS Attorney General):
Andrew Cuomo as the Governor of the State of New York, NYS State Capitol Building, Albany,
NY, 12224

Linda A. Lacewell as Superintendent of Insurance of the State of New York Department of
Financial Services, New York State Department of Financial Services, 1 State Street, New York,
NY 10004-1511

Martha Lees as General Counsel of the Department of Financial Services, New York State
Department of Financial Services, Office of General Counsel, 1 State Street, New York, NY
10004-1511

Roberta Reardon as the Commissioner of the State of New York Department of Labor, NYS
Department of Labor, Building 12, W.A. Harriman Campus, Albany, NY 12240

Carolyn Robinson, Supervisor with the New York State Department of Labor, NYS Department
of Labor, Building 12, W.A. Harriman Campus, Albany, NY 12240

Dr. Merryl H. Tisch, Chairman of the State University of New York Board of Trustees, H. Carl
McCall SUNY Building, 353 Broadway Albany, NY 12246

Scott Dietrich of the Research Foundation of the State University of New York, 35 State St,
Albany, NY 12207

Peter Fountas of the Research Foundation of the State University of New York, 35 State St,
Albany, NY 12207

Howard A. Zucker, M.D., as the Commissioner of the State of New York Department of Health,
New York State Department of Health, Corning Tower, Empire State Plaza, Albany, NY 12237

New York State Attorney General, Office of the Attorney General, The Capitol, Albany, NY
12224-0341

Plaintiff in Intervention
Frank Policelli, Esq., 10 Steuben Park, Utica, NY 13501, Attorney for Oriska Corporation

Carrier Defendants:
Daniel Hitzke, Esq. Attorney for Oriska Insurance Company, Hitzke & Ferran, 100 Oceangate
Ste 1100, Long Beach, CA 90802-4344

Trust Defendant:
                                                  12
              Case MDL No. 2986 Document 1 Filed 01/07/21 Page 13 of 22




Barry Feerst, Attorney for Rashbi Management, Inc. 194 South 8th Street, Brooklyn, New York
11211

SDNY Case No. 1:20-cv-11108 BROAD COVERAGE SERVICE, INC. et al v. Oriska Insurance
Company et al.

Noticed via First Class Mail

Plaintiffs:

Michael Freudenberg, Esq. Attorney for Attorney for Broad Coverage Service, Inc. and Dynamic
Claim Services Inc., Harrington, Ocko & Monk, 81 Main St #215, White Plains, NY 10601

Barry R. Feerst, Esq., 194 South 8th Street, Brooklyn, New York 1121, Attorney for Rashbi
Management, Inc.

Leighton R. Burns, Esq., Kernan & Kernan, 185 Genesee St, Utica, NY 13502, Attorney for
Oriska Insurance Company

Third Party Defendants (no attorney representation)

Bay Park Center for Nursing and Rehabilitation LLC 801 Co-op City Blvd Bronx, NY 10475

Brookhaven Rehabilitation And Health Care Center, Llc 250 Beach 17th Street Far Rockaway,
NY 11691

BNH Beach 17th St. LLC 250 Beach 17th Street Far Rockaway, NY 11691

Eastchester Rehabilitation and Health Care Center, LLC 2700 Eastchester Road Bronx, NY
10469

Golden Gate Rehabilitation and Health Care Center LLC 191 Bradley Avenue Staten Island, NY
10314

North Sea Associates, LLC 64 County Road 39 Southampton, NY 11968

Nassau Operating Company, LLC 1 Greenwich Street Hempstead, NY 11550

NEW SURFSIDE NURSING HOME 22-41 New Haven Avenue Far Rockaway, NY 11691

Park Avenue Operating Company, LLC 425 National Boulevard Long Beach, NY 11561

Bayview Manor LLC One Long Beach Road Island Park, NY 11558

Willoughby Rehabilitation & Health CareCenter LLC 660 Louisiana Avenue Brooklyn, NY
11239


                                                  13
           Case MDL No. 2986 Document 1 Filed 01/07/21 Page 14 of 22




Throgs Neck Operating Company, LLC 707 Throgs Neck Expressway Bronx, NY 10465

Townhouse Operating Company, LLC 755 Hempstead Turnpike Uniondale, NY 11553

All American School Bus Corp 1108 30th Ave, Queens, NY 11102

Allstate Administrators, LLC d/b/a Allstate ASO 462 Ocean Parkway, Brooklyn, NY 11218

Amerifalls, LLC D/B/A Niagara Rehabilitation and Nursing Center, 822 Cedar Avenue, Niagara
Falls, NY 14301

Assistcare Home Health Services, LLC d/b/a Preferred Home Care of New York , 1267 57th St
#1P, Brooklyn, NY 11219

Atlanticare Management LLC d/b/a Putnam Ridge, 46 Mount EBO Road North, Brewster, NY
10509

Avalon Gardens Rehabilitation & Health Care Center, LLC d/b/a Brookside Multicare Nursing
Center and

Optima Care Smithtown, LLC, 7 Route 25A, Smithtown, NY11787.

B&B Management LLC , 1624 Webster Ave, The Bronx, NY 10457

Bay Park Center for Nursing & Rehabilitation LLC, 3015 West 29th Street, Brooklyn, NY 11224

Bayview Rest Home, LLC d/b/a Bayview Home for Adults, 143 E Main Street, Babylon, NY
11702

Besure Home Health Services, Inc. 736 Allerton Ave, The Bronx, NY 10467

Birchwood Suites Realty LLC d/b/a Birchwood Rest Home, 423 Clay Pitts Rd., East Northport,
NY 11731

Blue Star Staffing, LLC , 1463 66th Street, Brooklyn, NY 1121

Caring Companion Services, Inc 2431 Healy Avenue, Far Rockaway, NY 11691

Caring Professionals, Inc. 70-20 Austin Street, Suite 135, Forest Hills, NY 11375

Cayuga Ridge, LLC d/b/a Cayuga Ridge Extended, 1229 Trumansburg Road, Ithaca, NY 14850.

Clear Choice Medical PC , 309 Rutledge St Ste 2B , Brooklyn NY 11211

Cold Spring Acquisition, LLC, 378 Syosset-Woodbury Road, Woodbury, NY 11797;



                                                  14
           Case MDL No. 2986 Document 1 Filed 01/07/21 Page 15 of 22




Comfort Loving Care, Inc. , 10 Nesher Court, Monsey, NY 10952

Comprehensive at Dunkirk LLC D/B/A Symphony Living at Dunkirk, 319 Washington Ave,
Dunkirk, NY, 14048

Comprehensive at Lancaster LLC D/B/A Symphony Manor at Lancaster , 5539 Broadway,
Lancaster, NY 14086

Comprehensive at Orleans LLC (“Comp Orleans”) , 14012 Route 31, Albion, NY 14411

Comprehensive at Orleans- Payroll LLC , 14012 Route 31, Albion, NY 14411

Comprehensive at Williamsville LLC (“Comp Williamsville”) , 147 Reist Street, Williamsville,
NY 14221

Comprehensive at Williamsville-Payroll LLC , 147 Reist Street, Williamsville, NY 14221

Comprehensive Cleaning Corp. D/B/A Comprehensive Cleaning Company, , 18 Chester
Avenue, Brooklyn NY 11218

Curis Medical Staffing, LLC D/B/A Curis Medical Staffing, LLC , 121 State St, Albany, NY,
12207

Diamond Hill Operator LLC D/B/A Diamond Hill Nursing and Rehabilitation Center , 100 New
Turnpike Rd, Troy, NY 12182

Eagle Home Care LLC D/B/A Eagle Home Care LLC , 3048 Brighton 1st St, Brooklyn, NY
11235

Elcor Management, LLC , 48 Colonial Dr, Horseheads, NY 14845

Elcor Operating Company, LLC (“Elcor”) , 48 Colonial Drive, Horseheads, NY 14845.

Expert Care Staffing, LLC , 144-12 75th Ave, Flushing New York 11367

Fair Management Consulting Company, LLC D/B/A Fair Management Consulting Co. , 2107
Ditmas Avenue, Brooklyn, NY 11226

Garden Care Center, Inc (“Garden Care”), , 135 Franklin Avenue, Franklin Square, NY 11010.

Garden Home Care LLC , 3456 Delaware Ave , Buffalo NY 14217

Golden Living Centers, LLC , 193 South Union Road; Williamsville, NY 14221

Greater New York Home Care, Inc 6321 New Utrecht Ave., 2nd Fl, Brooklyn, NY 11219



                                                 15
           Case MDL No. 2986 Document 1 Filed 01/07/21 Page 16 of 22




Greater New York Home Care, LLC D/B/A Greater New York Services Inc., 1461-64Th Street,
Brooklyn NY 11219.

Greenbriar Adult Home, LLC D/B/A Greenbriar Home for Adults , 26 Old Rte 82, Millbrook,
NY 12545

Harry's Nurses Registry, Inc. 88-25 163rd St, Jamaica, NY 11432

HCS Certified Home Care Ny, Inc. D/B/A Girling Home Care of Ny, Inc. 118A Battery Ave,
Brooklyn, NY 11209

HCS Home Care of Westchester D/B/A A&J Home Care, Inc. & Careseekers , 280 N Bedford
Rd #204, Mt Kisco, NY 10549

Heart to Heart Home Care D/B/A Mrs. Mary's Place HCS, Inc. , 395 Pearl Street, Brooklyn NY
11201

Heart to Heart Management LLC , 227 Empire Blvd., Brooklyn NY 11225

Highgate LTC Management LLC D/B/A Northwoods Rehabilitation & Extended Care - Cortland
, 28 Kellogg Road Cortland, NY 13045

Highgate LTC Management LLC D/B/A Northwoods Rehabilitation & Extended Care - Hilltop ,
1805 Providence Avenue, Niskayuna, NY 12309

Highgate LTC Management LLC D/B/A Northwoods Rehabilitation & Extended Care -
Rosewood 284 Troy Road, Rensselaer, NY 12144

Highgate LTC Management LLC D/B/A Northwoods Rehabilitation & Extended Care - Troy ,
100 New Turnpike Road, Troy, NY 12182

Highgate LTC Management, LLC d/b/a Northwoods Rehabilitation & Extended Care – d/b/a
Northwoods Rehabilitation & Extended Care 7 Keeler St, Moravia, NY 13118

Home Attendant Service of Hyde Park, Inc. , 1273 53rd St, Brooklyn, NY 11219

Home Health Care Services Of New York Inc D/B/A HCS Home Care , 1989 Coney Island
Ave, Brooklyn, NY 11223

Hudson Pointe Acquisition LLC D/B/A Hudson Pointe At Riverdale Center for Nursing &
Rehabilitation , 3220 Henry Hudson Pkwy, The Bronx, NY 10463

Kingsbridge Heights Receiver, LLC , 32 East 57th Street, 10th Floor, New York New York
10022

Laconia Nursing Home, Inc. (“Laconia”) , 1050 E. 230th Street, Bronx, NY 10466.

                                                 16
           Case MDL No. 2986 Document 1 Filed 01/07/21 Page 17 of 22




Little Neck Care Center, LLC (“Little Neck Care”), , 260-19 Nassau Boulevard, Little Neck,
NY 11362.

Little Neck Nursing Home LLC (“Little Neck”), , 260-19 Nassau Boulevard, Little Neck, NY
11362.

Magna Management, LLC , 40 Wall St, New York, NY 10005

MB Consultants, Ltd D/B/A Murray's Chicken , 5190 S Fallsburg Main, South Fallsburg, NY
12779

MB Food Processing, Inc. , 5190 S Fallsburg Main St, South Fallsburg, NY 12779

Monsey Family Drugstore LLC , 108 B Rt 59 Monsey, NY 10952

Morans Rest Home LLC , 1741 State Route 32, Modena, NY 12548

NAE Edison, LLC D/B/A Edison Home Health Care, LLC , 946 McDonald Ave, Brooklyn, NY
11218

New Carlton Rehab & Nursing Center LLC, 405 Carlton Avenue, Brooklyn, NY 11238.

Niskayuna Operating Co., LLC d/b/a Pathways Nursing & Rehabilitation Center, 1805
Providence Avenue, Niskayuna, NY 12309.

NMC Acquisition, LLC d/b/a Nathan Miller Center for Nursing Care , 37 Dekalb Avenue,
White Plaints NY 10605.

Norwich Operating Co., LLC d/b/a Norwich Rehabilitation and Nursing Center , 88 Calvary
Drive, Norwich, NY 13815.

Omega Care Services, Inc. D/B/A Living Waters Home Care Agency , 32 E Kingsbridge Road,
Suite 2E, Bronx, NY 10468

Optima Care Smithtown LLC D/B/A Brookside Multicare Nursing Center F/K/A Avalon
Gardens Rehabilitation and Health Care Center, LLC 7 Route 25A, Smithtown, NY 11787

Palffy Group, LLC, 755 East Monroe Street, Little Falls, NY 13365

Parkview Care and Rehabilitation Center, Inc (“Parkview”), 5353 Merrick Road, Massapequa,
NY 11758.

Pharney Group, LLC, 20 Wood Court, Tarrytown, NY 10591.

Premier Rehab Solutions, LLC d/b/a Sunharbor Manor , 255Warner Avenue, Roslyn Heights,

                                                 17
           Case MDL No. 2986 Document 1 Filed 01/07/21 Page 18 of 22




NY 11577

Prokeep Inc. , 199 Lee Avenue, Suite 950, Brooklyn NY, 11211

Ramapo Manor Nursing Center, Inc. , 30 Cragmere Rd., Airmont, NY 10901

Receiver Services, LLC D/B/A Harbour Health Multicare Center for The Living , 1205
Delaware Ave., Erie, Buffalo, NY, 14209

Rosewood Care, LLC d/b/a Rosewood Rehabilitation and Nursing Center , 284 Troy Road,
Rensselaer, NY 12144.

Rosewood D/B/A Northwoods Rehabilitation & Extended Care – Troy , 100 New Turnpike Rd,
Troy New York, 12182

Ross Health Care Center, Inc. is a Corporation duly formed under the laws of the State of New
York with offices and principal place of business at 839 Suffolk Avenue, Brentwood, NY 11717;

Sanford Home for Adults, LLC , 14040 Sanford Ave, Queens, NY 11355
SC & BP Services, Inc. D/B/A Sc & Bp Services, Inc. , 1055 63rd Street, Brooklyn NY 11219

Sentosa Care, LLC 100 Daniel Drive, Webster, NY 14580

Shorefront Operating, LLC d/b/a Seagate Rehabilitation & Healthcare Center, 3015 W 29th St,
Brooklyn, NY 11224.

Stat Portable X-Ray, Inc. , 21118 Union Turnpike, Oakland Gardens, NY 11364

Sunharbor Acquisition I, LLC d/b/a Sunharbor Acquisition, LLC, 255 Warner Avenue, Roslyn
Heights, NY 11577

TCPRNC LLC d/b/a The Plaza Rehab & Nursing, 100 West Kingsbridge Road, Bronx, NY
10468

Troy Operating Center, LLC d/b/a Diamond Hill Nursing and Rehabilitation Center , 100 New
Turnpike Road, Troy, NY 12182.

Upstate Dairy Farms, Inc. , 54 Walworth St, Brooklyn, NY 11205

West Lawrence Care Center Inc. d/b/a West Lawrence Care Center, LLC, 1410 Seagirt Blvd.,
Far Rockaway, NY 11691

White Plains Center for Nursing, LLC, 220 West Post Road, White Plains, NY10606

Woodmere Dialysis, LLC , The Five Towns Premier Nursing Home and Rehabilitation Center,
1050 Central Ave, Woodmere, NY 11598

                                                 18
           Case MDL No. 2986 Document 1 Filed 01/07/21 Page 19 of 22




Woodmere Rehabilitation and Health Care Center, Inc. d/b/a Five Towns Premier Rehabilitation
and Nursing, 1050 Central Avenue, Woodmere, NY 11598

EDNY Case No. 1:20-cv-06131-NGG-CLP Percy et al v. Oriska Corp General Contracting

Noticed via Email
James M. Kernan, Kernan Professional Group, LLP, 26 Broadway, 19th Flr., New York, NY
10004
jkernan@kernanllp.com, Counsel for Plaintiffs

Noticed via First Class Mail
Oriska Corp General Contracting, 1201 6th Ave. West, Suite 210, Bradenton FL 34206,
(Defendant, not represented)




                                                  19
      Case MDL No. 2986 Document 1 Filed 01/07/21 Page 20 of 22




                                        BEFORE THE
              JUDICIAL PANEL ON MULTIDISTRICT LITIGATION
             -----------------------------------------------------------------------

       UNITED STATES DISTRICT COURT EASTERN DISTRICT OF NEW
                               YORK
   BAY PARK CENTER FOR NURSING & REHABILITATION LLC et al.
                              Plaintiffs,

                                               -v-

                                  BENT PHILIPSON, et al
                                      Defendants.

                           Case No. 2:20-cv-06291-GRB-AKT

            --------------------------------------------------------------------------

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK


   BROAD COVERAGE SERVICE, INC., and DYNAMIC CLAIM SERVICES, INC.,
                             Plaintiffs,

                                               v.

   ORISKA INSURANCE COMPANY and RASHBI MANAGEMENT, INC.,
                          Defendants

                                Case No. 1:20-cv-11108
         ---------------------------------------------------------------------------
    UNITED STATES DISTRICT COURT EASTERN DISTRICT OF NEW YORK

     ALBERT E. PERCY AND PERCY JOBS AND CAREERS CORPORATION
                             Plaintiffs,

                                               -v-

                    ORISKA CORP GENERAL CONTRACTING
                                Defendants.

                         Case No. 1:20-cv-06131-NGG-CLP
           --------------------------------------------------------------------

                                      MDL: Case No.



                                                     1
            Case MDL No. 2986 Document 1 Filed 01/07/21 Page 21 of 22




MOTION FOR THE TRANSFER OF RELATED ACTIONS IN THE EASTERN DISTRICT,
and SOUTHERN DISTRICT OF NEW YORK (and additional cases to be added from the Eastern,
Southern, Northern and Western Districts of New York by supplement to this Application) FOR
COORDINATED PROCEEDINGS PURSUANT TO 28 U.S.C. § 1407


       James M Kernan respectfully submits this Motion pursuant to 28 U.S.C. § 1407 for

coordinated or consolidated pretrial proceedings before a Judge assigned from the Eastern District

of New York, and states the following:

       1.      This litigation presently consists of three class actions (the “Related Actions”),

involving common questions of law and fact relating Employment Retirement Income Security

Act (“ERISA”) benefits.

       2.      To date, the Related Actions have been filed in the Eastern District of New York

and the Southern District of New York. The employee Class Defendant has removed Eastern

District of New York Case Nassau County Supreme Court Index No. 609877/2019 to EDNY 2:20-

cv-06291 and removed Rockland County Supreme Court Index No. 034480/2013 to the SDNY

1:20-cv-11108, pursuant to 28 U.S.C. §1441 as an action over which this Court has federal

question jurisdiction under 28 U.S.C §1331.

       3.      Additional twenty-seven actions as identified in the Nassau County Supreme Court

Action Index No. 609877/2019 are related, but as of yet have not been removed to Federal Court.

       4.      As of the date of this Application, it is respectfully requested that the following

cases be treated as related:

   •   EDNY Case No. 2:20-cv-06291-GRB-AKT Bay Park Center for Nursing & Rehabilitation
       LLC et. al. v. Philipson et al;
   •   SDNY Case No. 1:20-cv-11108 BROAD COVERAGE SERVICE, INC. et al v. Oriska
       Insurance Company et al.
   •   EDNY Case No. 1:20-cv-06131-NGG-CLP Percy et al v. Oriska Corp General Contracting
       Quality




                                                    2
            Case MDL No. 2986 Document 1 Filed 01/07/21 Page 22 of 22




       WHEREFORE, the employee Class Defendant respectfully requests that completion of the

pre-trial proceedings be in the Eastern District as the most appropriate forum, together with such

other and additional relief as to the Court may seem just and proper.

       Dated January 6, 2021

                                             James M. Kernan, Esq.
                                             KERNAN PROFESSIONAL GROUP, LLP

                                             s/___________________________
                                             By: s/James M. Kernan
                                             Bar Roll No. JK1242
                                             Office and Post Office Address
                                             26 Broadway, 19th Floor
                                             New York, New York 10004
                                             Telephone: (212)986-3196
                                             Facsimile: (212)656-1213
                                             Email: jkernan@kernanllp.com


                                   SCHEDULE OF ACTIONS

EDNY Case No. 2:20-cv-06291-GRB-AKT
Bay Park Center for Nursing & Rehabilitation LLC et. al. v. Philipson et al;
Gary R. Brown, Presiding

SDNY Case No. 1:20-cv-11108
BROAD COVERAGE SERVICE, INC. et al v. Oriska Insurance Company et al.
Jesse M. Furman, Presiding

EDNY Case No. 1:20-cv-06131-NGG-CLP
Percy et al v. Oriska Corp General Contracting Quality
Nicholas G. Garaufis, Presiding




                                                    3
